51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  TRACT OF LAND IN THE COUNTY OF SCOTT, Debtor.UNITED STATES of America, Plaintiff-Appellee,v.Elic L. GILLIAM, Defendant-Appellant,andFIRST AMERICAN NATIONAL BANK, Garnishee.
Nos. 94-7161, 95-6112.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 3, 1995.

Elic L. Gilliam, Appellant Pro Se.  John Francis Corcoran, Office of the United States Attorney, Roanoke, VA, for Appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Elic Gilliam was convicted in 1992 of numerous counts of money laundering and drug trafficking offenses.  As part of his sentence, the district court imposed a fine in the amount of $2.9 million, plus interest.  In No. 94-7161, Gilliam appeals from the district court's order denying his objection and request for a hearing in connection with the government's execution upon his bank account in partial satisfaction of that fine.  In No. 95-6112, Gilliam appeals from the district court's order denying his objection to the government's writ of execution against his property located in Scott County, Virginia.  Our review of the record and the district court's opinions reveals that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Gilliam, No. MISC-94-2-B, CR-90-7-B (W.D.Va. Sept. 22, 1994;  Dec. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.